DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are Kane et al. (US 9,434,793 B1) and Brick et al. (US 8,394,396 B2).
	Regarding claim 1, Kane discloses a system for making a composition of matter, the system comprising; a neutralization reactor (neutralization tank) configured to produce an at least 99% ammonium acrylate neutralization product, wherein the neutralization reactor (neutralization tank) is operated under pressure, controlled to a neutralization reaction temperature in the range of about 65 °F to about 70 °F, and has a bulk reaction residence time of about 0.1 minutes to about 5 minutes; a homogenization and degassing steps (104); and a polymerization reactor (108) configured to receive the emulsification product and an initiator, and upon reaction to produce a polymerization reaction product, wherein the polymerization reactor (108) is operated at a polymerization reaction temperature in the range of about 175 °F to about 240 °F (see Abstract; figure 1 and column 4, line 4 through column 6, line 11).
Brick et al. discloses that after neutralization, an oil-in-water emulsion is formed; the oil-in water emulsion can be formed by emulsifying the first oil phase and the aqueous phase for example, using a high shear device (emulsifier); any known emulsifying technique and conditions using any type of mixing and shearing equipment can be employed to make this oil-in-water emulsion; such equipment includes but is not limited to, a batch mixer, planetary mixer, single or multiple screw extruder, dynamic or static mixer, colloid mill, high pressure homogenizer, sonicator, or a combination thereof; that the oil-in-water emulsion is then combined with the second oil phase to form an oil-in-water-in-oil emulsion comprising the first oil phase droplets in the aqueous phase, which is dispersed as aqueous phase droplets in the second oil phase; this emulsifying process can be carried out using equipment and conditions described above for formation of the oil-in-water emulsion such as a homogenizer (see column 13, line 18 through column 14, line 36).
The prior art references fail to disclose a system comprising an oil phase mixer; an aqueous phase mixer; and an inversion vessel.
Claims 2-9 depend on claim 1.
Regarding claim 10, Kane discloses a system for making a composition of matter, the system comprising; a neutralization reactor (neutralization tank) configured to produce an at least 99% ammonium acrylate neutralization product, wherein the neutralization reactor (neutralization tank) is operated under pressure, controlled to a neutralization reaction temperature in the range of about 65 °F to about 70 °F; a homogenization and degassing steps (104); and a polymerization reactor (108) configured to receive the emulsification product and an initiator, and upon reaction to produce a polymerization reaction product, wherein the polymerization reactor (108) is operated at a polymerization reaction temperature in the range of about 175 °F to about 240 °F (see Abstract; figure 1 and column 4, line 4 through column 6, line 11).
Brick et al. discloses that after neutralization, an oil-in-water emulsion is formed; the oil-in water emulsion can be formed by emulsifying the first oil phase and the aqueous phase for example, using a high shear device (emulsifier); any known emulsifying technique and conditions using any type of mixing and shearing equipment can be employed to make this oil-in-water emulsion; such equipment includes but is not limited to, a batch mixer, planetary mixer, single or multiple screw extruder, dynamic or static mixer, colloid mill, high pressure homogenizer, sonicator, or a combination thereof; that the oil-in-water emulsion is then combined with the second oil phase to form an oil-in-water-in-oil emulsion comprising the first oil phase droplets in the aqueous phase, which is dispersed as aqueous phase droplets in the second oil phase; this emulsifying process can be carried out using equipment and conditions described above for formation of the oil-in-water emulsion such as a homogenizer (see column 13, line 18 through column 14, line 36).
The prior art references fail to disclose a system comprising an oil phase mixer; an aqueous phase mixer; and an inversion vessel.
Claims 11-16 depend on claim 10.
Regarding claim 18, Kane discloses a system for making a composition of matter, the system comprising; a neutralization reactor (neutralization tank) configured to produce an at least 99% ammonium acrylate neutralization product, wherein the neutralization reactor (neutralization tank) is operated under pressure, controlled to a neutralization reaction temperature in the range of about 65 °F to about 70 °F, and has a bulk reaction residence time of about 0.1 minutes to about 5 minutes; a homogenization and degassing steps (104); and a polymerization reactor (108) configured to receive the emulsification product and an initiator, and upon reaction to produce a polymerization reaction product, wherein the polymerization reactor (108) is operated at a polymerization reaction temperature in the range of about 175 °F to about 240 °F (see Abstract; figure 1 and column 4, line 4 through column 6, line 11).
Brick et al. discloses that after neutralization, an oil-in-water emulsion is formed; the oil-in water emulsion can be formed by emulsifying the first oil phase and the aqueous phase for example, using a high shear device (emulsifier); any known emulsifying technique and conditions using any type of mixing and shearing equipment can be employed to make this oil-in-water emulsion; such equipment includes but is not limited to, a batch mixer, planetary mixer, single or multiple screw extruder, dynamic or static mixer, colloid mill, high pressure homogenizer, sonicator, or a combination thereof; that the oil-in-water emulsion is then combined with the second oil phase to form an oil-in-water-in-oil emulsion comprising the first oil phase droplets in the aqueous phase, which is dispersed as aqueous phase droplets in the second oil phase; this emulsifying process can be carried out using equipment and conditions described above for formation of the oil-in-water emulsion such as a homogenizer (see column 13, line 18 through column 14, line 36).
The prior art references fail to disclose a system comprising an oil phase mixer; an aqueous phase mixer; and an inversion vessel.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 23, 2022, with respect to the objection of the specification, the objection of claim 11 and the 112(b) rejection of claim 11 have been fully considered and are persuasive.  The objection of the specification, the objection of claim 11 and the 112(b) rejection of claim 11 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774